Beilfuss, J.
(dissenting). I would affirm. The judgment based upon stipulation was granted September 24, 1959. The petition to reopen the judgment was not made until June 9, 1964, almost five years later.
The plaintiff seeks to reopen the judgment upon her allegation that a fraud has been committed on the court. In Weber v. Weber (1952), 260 Wis. 420, 431, 51 N. W. (2d) 18, cited by the majority, we state: “Actions of this nature are not favored by the courts generally, and each case must be judged on its own facts.”
*305I agree with the majority in their conclusion that the Weber Case does not restrict the inquiry to matters of concealment. Gross undervaluation or intentional misrepresentations could be relevant as to the question of fraud on the court.
In this instance it does not appear that there was a concealment of assets — on the contrary it affirmatively appears that a list of all the property was furnished by the defendant to the plaintiff and her attorney some three months before the divorce was granted.
The stipulation is extensive and detailed and contains the following:
“. . . that plaintiff hereby accepts the considerations hereinafter mentioned from defendant as and for full satisfaction and discharge of alimony and counsel fees and as such full and final division and distribution of the estate and property of the parties in lieu of all alimony and as essential term of this stipulation and as essential consideration supporting this stipulation without which this stipulation would not have been made; that plaintiff agrees that none of the provisions of this stipulation, excepting only those relating solely to support or custody of the minor children of the parties, are in any way subject to modification, revision, adjustment or change for any reason whatsoever including without limitation change or alleged change in the economic circumstances of either of the parties, and that such provisions are the sole and only provisions made or to be made for plaintiff; that it is an essential condition of, and essential consideration supporting, this stipulation without which it would not have been made, that the Court expressly intend, determine, and adjudicate, as essential to judgment herein, so far as it affects the property and financial interests and obligations of the parties hereto, that the Court does not have and shall not have any power of modification, revision, adjustment or change of such provisions, . .
The written conclusions of law reached by the court provide in part:
*306“Third. That the stipulation entered into between the parties hereto on the 22nd day of September, 1959, with the approval of their respective attorneys, and discussed in open court, has the approval of the court in its entirety and shall be incorporated in the judgment to be entered herein as follows: (Thereafter, there is set forth the entire stipulation of the parties).”
It is apparent that the question of the division of estate was not lightly considered by the parties or the court. The plaintiff had ample opportunity by discovery or trial to challenge and determine the values of the property. She also had the opportunity to seek relief from the stipulation under the terms of sec. 269.46, Stats.1
I would hold that where the parties enter into a stipulation providing for a division of estate and the stipulation has the approval of the court that in the absence of a showing of concealment of assets the complaining party cannot be relieved from the effects of the stipulation unless he acts within the year pursuant to sec. 269.46, Stats.
I am authorized to state that Mr. Chief Justice Currie and Mr. Justice Hallows join in this dissent.

 “Relief from judgments, orders and stipulations; review of judgments and orders. (1) The court may, upon notice and just terms, at any time within one year after notice thereof, relieve a party from a judgment, order, stipulation or other proceeding against him obtained, through his mistake, inadvertence, surprise or excusable neglect and may supply an omission in any proceeding.”